DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of a prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
“wherein a polarity of the preamble signal comprises plus-plus (PP), and the decoding of the given data is performed differently depending on whether the polarity of the detected preamble signal comprises non-inverted PP or inverted minus-minus (MM)” as recited in claim 6; and
“wherein a polarity of the preamble signal comprises plus-plus (PP), and the decoding of the given data is performed differently depending on whether the polarity of the detected preamble signal comprises non-inverted PP or inverted minus-minus (MM)” as recited in claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 10, and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 6-10 of U.S. Patent No. 11,048,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, as apparent from the claim comparison table below, all the elements of the application claim are to be found in patent claim (as the application claim fully encompasses patent claim).  The difference between the application claim and the patent claim lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of the patent claim is in effect a “species” of the “generic” invention of the application claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim is anticipated by the patent claim, it is not patentably distinct from the patent claim.

Instant Application 17/359,993
US 11,048,366 B2 (17/107774)

1. A method for performing communication between a sensor controller, which is used for a position detector, and a position indicator, the method comprising:

	 the sensor controller transmitting a preamble signal by modulating a chip string with a defined code pattern of the preamble signal;




	 the position indicator detecting the preamble signal;

	 the position indicator, by referring to a polarity of the detected preamble signal, decoding the given data based on the command signal detected subsequent to the preamble signal;

	 and the position indicator, in accordance with the given data, controlling transmission of a signal to the position detector.

2. The method of claim 1, 
	wherein the sensor controller generates the preamble signal by modulating a defined carrier signal with the chip string, and generates 

3. The method of claim 1, 
	wherein the sensor controller applies a defined waveform coding to the chip string to generate the preamble signal in which low-frequency components are suppressed, and applies the waveform coding to the chip string to generate the command signal in which low-frequency components are suppressed.

4. The method of claim 1, 
	wherein the defined code is a spread code having autocorrelation characteristics.

5. The method of claim 1, 
	wherein the sensor controller applies to the defined code pattern a first processing of not-inverting or inverting the defined code pattern or a second processing of cyclically shifting a code obtained by the first processing.

6. The method of claim 1, 


7. The method of claim 1, 
	wherein the preamble signal includes a plurality of the chip strings;
	 and the position indicator detects the preamble signal either by detecting the plurality of the chip strings or by detecting a plurality of inverted chip strings generated by inverting polarities of the plurality of the chip strings, and obtains the polarity of the detected preamble signal based on whether the plurality of the chip strings are detected or the plurality of inverted chip strings are detected.

8. The method of claim 7, 
	wherein the sensor controller, prior to detecting the position indicator, transmits a 

9. The method of claim 8, 
	wherein the position indicator detects the sensor controller in response to detecting the detection signal, and transmits the signal to the sensor controller.

10. The method of claim 8, 
	wherein the detection signal alternately includes the plurality of the chip strings and the plurality of inverted chip strings.

11. The method of claim 10, 
	wherein the position indicator detects the sensor controller in response to either detecting one or more first signals each including the chip string and the inverted chip string in this order, or detecting one or more second signals each including the inverted chip string and the chip string in this order, and transmits the signal to the sensor controller.

1. A method for performing communication between a sensor controller, which is used for a position detector, and a position indicator, the method comprising:

	 the sensor controller transmitting a preamble signal including a first chip string which is generated based on a defined code;


	 the position indicator detecting the preamble signal;

	 the position indicator, based on a polarity of the detected preamble signal, decoding the given data based on the command signal detected subsequent to the preamble signal;

	 and the position indicator, in accordance with the given data, controlling transmission of a signal to the position detector.

2. The method of claim 1, 
	wherein the sensor controller generates the preamble signal by modulating a defined carrier signal with the first chip string, and 

3. The method of claim 1, 
	wherein the sensor controller applies a defined waveform coding to the first chip string to generate the preamble signal in which low-frequency components are suppressed, and applies the waveform coding to the second chip string to generate the command signal in which low-frequency components are suppressed.

4. The method of claim 1, 
	wherein the defined code is a spread code having autocorrelation characteristics.

5. The method of claim 1, 
	wherein the processing corresponding to given data includes a first processing of not-inverting or inverting the defined code and a second processing of cyclically shifting a code obtained by the first processing.









6. The method of claim 1, 
	wherein the preamble signal includes a plurality of the first chip strings, 
             the position indicator detects the preamble signal either by detecting the plurality of the first chip strings or by detecting a plurality of inverted chip strings generated by inverting polarities of the plurality of the first chip strings, and obtains a polarity of the preamble signal based on whether the plurality of the first chip strings are detected or the plurality of inverted chip strings are detected.

7. The method of claim 6, 
	wherein the sensor controller, prior to detecting the position indicator, transmits a 

9. The method of claim 7, 
	wherein the position indicator detects the sensor controller in response to detecting the detection signal, and transmits the signal to the sensor controller.

8. The method of claim 7, 
	wherein the detection signal alternately includes the plurality of the first chip strings and the plurality of inverted chip strings.

10. The method of claim 8, 
	wherein the position indicator detects the sensor controller in response to either detecting one or more first signals each including the first chip string and the inverted chip string in this order, or detecting one or more second signals each including the inverted chip string and the first chip string in this order, and transmits the signal to the sensor controller.




Allowable Subject Matter
Claims 1-5 and 7-11 allowable if the double patenting rejection is overcome (e.g., terminal disclaimer filed and approved.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including allof the limitations of the base claim and any intervening claims and if supported by the prior-filed applications.
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 1:
	The prior art, [Oda; Yasuo et al., US 20110148785 A1], discloses:
“A pointer detection apparatus and a pointer detection method of the cross point electrostatic coupling type are disclosed, by which a pointer on a conductor pattern can be detected at a higher speed. The pointer detection apparatus includes a conductor pattern, a spread code supplying circuit, a reception conductor selection circuit, an amplification circuit, an analog to digital conversion circuit, and a correlation value calculation circuit. The spread code supplying circuit supplies a plurality of spread the position indicator, by referring to a polarity of the detected preamble signal, decoding the given data based on the command signal detected subsequent to the preamble signal ", in combination with the other recited claim features.

Regarding claims 2-11:
	Claims 2-11 depend on claim 1 and are found allowable for at same reason as discussed above.

Regarding claim 12:
	The prior art, [Oda; Yasuo et al., US 20110148785 A1], discloses:
“A pointer detection apparatus and a pointer detection method of the cross point electrostatic coupling type are disclosed, by which a pointer on a conductor pattern can be detected at a higher speed. The pointer detection apparatus includes a conductor pattern, a spread code supplying circuit, a reception conductor selection circuit, an amplification circuit, an analog to digital conversion circuit, and a correlation value calculation circuit. The spread code supplying circuit supplies a plurality of spread codes at the same time. The correlation value calculation circuit determines correlation values between signals output from the analog to digital conversion circuit and the correlation calculation codes respectively corresponding to the spread codes. A pointer is detected based on the determined correlation values”, as recited in the abstract.
the position indicator is configured to: detect the preamble signal; by referring to a polarity of the detected preamble signal, decode the given data based on the command signal detected subsequent to the preamble signal", in combination with the other recited claim features.

Regarding claims 13-20:
	Claims 13-20 depend on claim 12 and are found allowable for at same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Yamamoto; Sadao et al., US 20120146940 A1] discloses:
	“A pointer detection apparatus includes a conductor pattern formed of intersecting first and second conductors. A signal supplying circuit generates transmission signals each comprised of a first code and a second code having an equal code length and having a predetermined relationship to each other, and supplies the generated transmission signals to the first conductors. A signal detection circuit is connected to the second conductors and detects reception signals, at least one of which corresponds to a variation of capacitance between the conductor pattern and a pointer. A correlation arithmetic operation circuit calculates, for each of the reception signals, first and second correlation values between the reception signal and first and second correlation value arithmetic operation signals corresponding to the first and second codes, respectively. A synthesis circuit calculates, for each pair of 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623